Citation Nr: 1641357	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include asbestosis as secondary to in-service asbestos exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, a bipolar disorder, anxiety, and depression.

4.  Entitlement to specially adapted housing.

5.  Entitlement to a special home adaptation grant.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1972 to August 1974. 

These claims come before the Board of Veterans' Appeals on appeal of December 2007, July 2008, August 2010, and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Three claims for service connection of psychiatric disorders were certified to the Board, namely entitlement to service connection for PTSD, for schizophrenia, and for bipolar disorder/anxiety disorder/depression.  The Veteran has made it clear during the course of this appeal that he is seeking service connection for any psychiatric disorder, however diagnosed.  Accordingly, the Board has consolidated the Veteran's claims and recharacterized his claim more generally as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, a bipolar disorder, anxiety, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Due to the Board's disposition of this claim, the Veteran is not prejudiced by the recharacterization.  Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).  

Since the RO certified this appeal to the Board for appellate review, the Veteran submitted additional evidence in support of his claim for an acquired psychiatric disorder in September 2016.  This evidence was not accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review the additional evidence, such that no prejudice results to the Veteran in the Board considering the evidence for the limited purpose of issuing a comprehensive and thorough remand.  See 38 C.F.R. § 20.1304(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most competent and probative medical evidence shows that the Veteran does not have a chronic hearing loss disorder for VA purposes.

2.  The most competent and probative medical evidence shows that the Veteran's respiratory disorders were not incurred in and are not etiologically related to his military service, including as due to exposure to asbestos and/or fuel.

3.  The Veteran is not service connected for any disability for VA compensation purposes.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing entitlement to service connection for a respiratory disorder, to include asbestosis as secondary to in-service asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for eligibility for specially adapted housing have not been met.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2015).

4.  The criteria for eligibility for a special home adaptation grant have not been met.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters dated in June 2006, January 2008, March 2008, July 2010, and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file relevant to the claims being decided herein include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, a law firm advertisement, one page of an unpublished United States Court of Appeals for the Fourth Circuit case, photographs, and the statements of the Veteran and his representative.

The Veteran was afforded VA examinations pertaining to his claims for a respiratory disorder in December 2012 and for bilateral hearing loss in October 2014.  The Board finds the examination reports to be adequate, as the examiners reviewed the Veteran's claims files, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted an examination and audiological testing, and provided reasoned rationales for the opinions rendered.  The examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.  Therefore, the Board finds compliance with its October 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the case is ready for adjudication.


II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, a veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including sensorineural hearing loss, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2015).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Bilateral Hearing Loss

The Veteran contends that he developed hearing loss due to noise exposure during service from operating the fuel system, being around helicopters, and participating in military exercises onboard a ship, which included the firing of the loud guns.  

Audiometric testing conducted in connection with the Veteran's May 1972 enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
5
LEFT
10
10
15
--
10

In September 1973, the Veteran reported an ear ache in the left ear.  He was treated for an infection with Cortisporin.  On recheck five days later, the ear still continued to hurt.  Cortisporin was again prescribed.

Audiometric testing conducted in connection with the Veteran's separation examination in July 1974 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
20
20
LEFT
10 or 30*
20
10
15
25

(*It is not clear whether the reading for the left ear at 500 Hertz was 10 or 30 decibels.)  There were no reports of hearing loss at separation.

A November 2003 VA new patient history and physical shows that the Veteran denied hearing loss and that his hearing was intact on examination.  An October 2004 VA neurology consultation shows the Veteran's hearing was intact to finger rub.  An August 2005 private nursing assessment from M.B.M.H. shows the Veteran had no difficulty hearing.

A June 2009 VA audiology/speech consultation shows the Veteran reported a known bilateral hearing loss "in the low frequencies" that was diagnosed years ago.  He stated that it sounded like he was "under water."  He reported military noise exposure of helicopter noise and gunfire, and occupational noise exposure of machinery noise as an electrician.  The audiologist found the results were questionable and not adequate for compensation and pension rating purposes.  The data from audiologic testing was "not entered due to fair-to-poor consistency."  The audiologist also found word recognition scores were poorer than would be expected.  It was recommended that the Veteran return for a retest.

In November 2009, a VA hearing retest was performed.  It was again determined that the results were not adequate for compensation and pension rating purposes.  The diagnosis was mild sensorineural hearing loss, but the pure tone threshold results were only of fair reliability.  Speech recognition results were fair bilaterally, with 64 percent in the right ear and 60 percent in the left ear.  As a result, "amplification with very mild gain" was ordered.  The Veteran obtained hearing aids in March 2010.  

The Veteran was afforded a VA examination in October 2014.  He reported military noise exposure from boiler rooms, the big guns on the ship, and helicopters.   There was some use of hearing protection devices; however, he described them as "not adequate."  Occupational noise exposure included factory work and construction work (dynamite, jackhammers, and electrical work), with the use of some hearing protection.  Recreational noise exposure included hunting with some use of hearing protection.  He reported ear infections in service and continuing to about one year ago.  He had a family history of age-related hearing loss.  

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35
LEFT
20
25
25
35
30

The examiner determined that the pure tone test results had good reliability and were valid for rating purposes; however, word recognition performance scores were not reported due to poor reliability of the scores.  She determined that the use of the word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, poor effort, inconsistent word recognition scores, etc., which made combined use of pure tone average and word recognition scores inappropriate.  The diagnosis was normal to mild sensorineural hearing loss bilaterally.  

The examiner thoroughly reviewed the Veteran's claims file and noted the in-service treatment for an ear ache in September 1973 and the previous history of questionable audiologic examination results in 2009.  She also noted the Veteran's military occupational specialty code was that of boatswain's mate, which has a high probability for noise exposure.  However, she opined that the Veteran's current hearing loss is less likely than not caused by or the result of the Veteran's military service.  

The rationale for the opinion was that the Veteran's service entrance and separation examinations showed normal hearing in both ears.  There were threshold shifts when comparing the entrance and separation examinations; however, the shifts were not consistent with noise injury.  She explained that noise exposure typically affects the high frequencies (3000-8000 Hertz).  In this case, there was an across the board shift of 10-15 decibels at all test frequencies (500-4000 Hertz), which is atypical for noise injury.  Therefore, the examiner determined that there was no objective evidence of military-related noise injury.  Also, service treatment records were silent for any report, diagnosis, or treatment of hearing loss.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

In the present case, the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The October 2014 audiometric testing does not reveal the auditory threshold to be 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or the auditory threshold to be 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  The examiner specifically determined that the use of word recognition scores was not appropriate for the Veteran due to language difficulties, cognitive problems, poor effort, and inconsistent word recognition scores.  Therefore, the Board finds that the Veteran does not have a current hearing disability for VA purposes.  38 C.F.R. § 3.385 (2015).  
Moreover, the credible medical evidence contemporaneous to service does not show diagnosis or treatment of hearing loss or acoustic trauma, or a hearing loss disability for VA purposes.  The Veteran has not presented any credible evidence that he sought treatment for or was diagnosed with hearing loss prior to June 2009, 35 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This 35-year gap without treatment tends to render any theory of entitlement based on continuity of symptomatology not credible.  In addition, the October 2014 examiner opined that the Veteran's current mild hearing loss is less likely than not caused by or the result of the Veteran's military service, and provided a reasoned rationale for her opinion.  Thus, even if the Veteran met the criteria for a bilateral hearing loss disability for VA purposes, the medical evidence shows that the Veteran's hearing loss did not have its onset in service or within one year of his discharge from service, and is not otherwise etiologically related to in-service noise exposure.  

The Board acknowledges that the Veteran contends his hearing loss is due to his service.  The Board finds that the Veteran is competent to report observable symptoms, such as his own ability to hear.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issue in this case, i.e., whether the Veteran's hearing loss constitutes a chronic disability that manifested during service or within one year of August 1974 or is otherwise etiologically related to service, is a question that falls outside the realm of common knowledge of a lay person, as it involves a complex medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship that requires medical testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the Veteran does not have a current hearing disability for VA purposes.  Moreover, the most probative evidence indicates that the Veteran's hearing loss did not have its onset in service or within one year of his discharge from service, and is not otherwise etiologically related to in-service noise exposure.  As the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Respiratory Disorder

The Veteran asserts that he developed a respiratory disorder due to exposure to asbestos and helicopter fuel during service.  

Service treatment records show that in October 1972 the Veteran reported he had a head cold and no other symptoms.  The diagnosis was sinusitis.  The July 1974 separation examination shows a normal examination of the head, nose, sinuses, and lungs.  There was no note of a respiratory disorder.

A November 2003 VA new patient history and physical shows the Veteran denied a history of sputum, coughing up blood, shortness of breath, pleuritic chest pain, wheezing, asthma, and pneumonia, but did report a slightly productive cough.  

In December 2007, the Veteran reporting left-sided nosebleeds.  On examination, there was no bleeding point.  Treatment was a nasal cream and use of a humidifier, which essentially controlled the bleeding. 

February 2008 computerized tomography (CT) imaging of the chest shows emphysema with scattered interstitial fibrosis and bullous change in the right apex.  

A March 2008 pulmonary consultation shows the Veteran reported consistently coughing up one tablespoon of blood one to three times a day over the past three years.  He also reported recurrent nasal bleeding.  He had a sporadic cough, occasional wheezing, and shortness of breath with walking, but reported he was out of shape.  He began smoking at the age of 17 and smoked one to one and a half packs of cigarettes per day.  He had approximately a 50 pack per year history of smoking.  On examination, there was no respiratory distress.  The assessment was to rule out malignancy.  The physician noted the coughing up of blood was probably related to nosebleeds, but offered the Veteran bronchoscopy to exclude any endobronchial lesion.  
March 2008 bronchoscopy shows no lesion and no malignant cells.  A March 2008 pulmonary function test (PFT) showed mild restrictive impairment, with mildly decreased diffusing capacity.  There was no improvement with bronchodilators.  The Veteran was reassured that he had no decrease in lung function related to asbestos exposure, but he did have mild chronic obstructive pulmonary disease (COPD) related to smoking.  

An April 2009 otolaryngology consultation shows the Veteran presented with bleeding from the nose, which was exactly the same as in 2007.  He was still coughing and continued to smoke.  Examination of the nose remained negative.  The impression was occasional nosebleeds with coughing.

A July 2009 PFT showed moderate to severe restrictive ventilatory defect without a significant change post bronchodilator.  Diffusion capacity was moderately decreased.

A February 2010 primary care note shows the Veteran reported that he was told the blood he was coughing up was from his lungs.  The physician noted that the most common cause of coughing up blood is bronchitis, and that the Veteran was a heavy smoker.  An April 2010 chest x-ray was suggestive of mild bronchitis with mild air trapping, but no acute focal lung pathology.  

A June 2010 CT of the chest shows mild basilar atelectasis, no focal opacities, emphysematous changes of the lungs, a large bullae in the right upper lobe, and no lytic or blastic osseous lesions. 

A September 2010 otolaryngology consultation shows that the Veteran had been seen in the past with nosebleeds and was returning with the same complaint.  Evaluation of the nose revealed no bleeding points.  The Veteran was told that, if he did not stop smoking, he would probably continue to have the mild nosebleeds.  The impression was ongoing minimal nosebleeds of uncertain etiology.

A private April 2011 chest X-ray from G.M.H. shows emphysematous changes.

At a VA examination in December 2012, the Veteran reported his respiratory difficulties began about five to six years prior.  He described his symptoms as "lungs feeling plugged up," a productive cough that was worse in the morning, wheezing and difficulty catching his breath at night, and nasal drainage.  

The examiner noted the Veteran had a "significant tobacco" history.  He began smoking at age 16 or 17 and still smoked.  He had a 50 plus pack year history of tobacco use.  The examiner specifically noted the April 2010 chest x-ray that showed mild bronchitis and the 2010 CT that showed no findings of asbestosis.  The diagnosis was COPD.  

The examiner found that the Veteran had potential asbestos exposure from his duties in the Navy and was around fuel.  However, after review of the claims file, the examiner opined that the Veteran's claimed acute bronchitis, sinus congestion symptoms, and COPD were less likely than not incurred in or caused by the Veteran's military service.  The examiner's rationale was that the Veteran's symptoms began approximately five to six years before, significantly after discharge from military service.  The CT showed no evidence of asbestos exposure and current VA reports did not show evidence of asbestosis.  The Veteran did, however, have a significant tobacco history.  The examiner opined that the Veteran's emphysema/COPD is due to tobacco use and is not related to any exposure he may have had in the military.   

VA treatment records thereafter show the Veteran occasionally reported mild difficulty breathing, chronic coughing, shortness of breath with exertion, wheezing, and infrequent coughing up of blood.  He also reported sinus difficulties during allergy season, but denied sinus infections.  See August 2013 VA general medical note; September 2013 VA domiciliary history and physical note.  

A July 2015 CT of the head showed no abnormality of the sinuses.  

The Board finds that the most competent and probative medical evidence shows that the Veteran's respiratory disorders were not incurred in and are not etiologically related to his military service, including as due to exposure to asbestos and/or fuel.
Although there was treatment for one episode of acute sinusitis during service, the Veteran had no respiratory symptoms at separation and the examination of his head, nose, sinuses, and lungs was normal.  The Veteran has not presented any objective evidence that he sought treatment post service for any respiratory disorder until December 2007 when he sought treatment for nosebleeds, which is 33 years after his period of military service.  This 33-year gap without treatment weighs against a claim that any respiratory disorder is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board finds the December 2012 medical opinion of the VA examiner to be highly probative to the questions at hand.  While the examiner consider in-service exposure to asbestos and fuel, the examiner opined that the Veteran's respiratory symptoms and disorders are not related to his military service, including as related to any in-service exposures.  The examiner's rationale was that the Veteran's symptoms began significantly after his discharge from military service.  Moreover, the 2010 CT and more current VA records do not show evidence of asbestosis.  The examiner opined further that the Veteran's diagnosed emphysema/COPD is due to his significant tobacco use since the age of 16 or 17.  The medical opinion is based upon a thorough review of the claims file, analysis of the Veteran's entire history, and consideration of the Veteran's lay statements.  Moreover, the examiner provided a sufficient rationale for his opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").   

The opinions of the VA examiner also are consistent with those of the Veteran's treating providers.  The VA otolaryngologist determined that the Veteran's nosebleeds were most likely related to his smoking.  The March 2008 pulmonologist determined that the Veteran's coughing up of blood was probably related to his nosebleeds and smoking.  The Veteran was reassured in March 2008 that he had no decrease in lung function related to asbestos exposure, but he did have COPD related to smoking.  The February 2010 VA primary care physician associated the Veteran's coughing up of blood with bronchitis due to smoking.  The February 2008 and June 2010 CTs revealed emphysematous changes of the lungs, but no evidence of asbestosis.  The July 2015 CT showed normal sinuses.  Thus, no VA examiner or treating physician has related any of the Veteran's respiratory symptoms or disorders to his service, including as due to exposure to asbestos or fuel.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a respiratory disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and presence of respiratory-type symptoms, any actual diagnosis of a respiratory disorder, to include the effects of exposure to asbestos and fuel, requires objective testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that the Veteran believes he has a respiratory disorder that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  Therefore, the Veteran's opinions as to the etiology of his current respiratory disorders are not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.

For the reasons set forth above, the Board finds that the competent and probative medical evidence in this case does not show that the Veteran's respiratory disorders were incurred in or are etiologically related to his military service, including as due to exposure to asbestos and/or fuel.  Accordingly, service connection for a respiratory disorder is not warranted.  See 38 C.F.R. § 3.303 (2015).  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


III.  Specially Adapted Housing and Special Home Adaptation Grant 

A certificate of eligibility for assistance in acquiring specially adapted housing is extended to a veteran who is entitled to compensation under chapter 11 of title 38 of the United States Code for a permanent and total service-connected disability that meets any of the following criteria:  (1) the disability is due to the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) the disability is due to blindness in both eyes, having only light perception, plus the loss, or loss of use, of one lower extremity; (3) the disability is due to the loss, or loss of use, of one lower extremity together with residuals of organic disease or injury, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the disability is due to the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the disability is due to the loss, or loss of use, of both upper extremities, such as to preclude use of the arms at or above the elbows; or (6) the disability is due to full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2015).  

A certificate of eligibility for assistance in acquiring necessary special home adaptations is extended to a veteran (other than a veteran who is eligible for assistance in acquiring specially adapted housing) who is entitled to compensation under chapter 11 of title 38 of the United States Code for a service-connected disability that meets any of the following criteria:  (1) the disability is due to blindness in both eyes, with central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens; (2) VA has rated the disability as permanently and totally disabling and it includes the anatomical loss, or loss of use, of both hands; (3) VA has rated the disability as permanently and totally disabling and it is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (4) VA has rated the disability as permanently and totally disabling and it is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (5) VA has rated the disability as permanently and totally disabling and it is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2015).  

The initial eligibility threshold for assistance in acquiring specially adapted housing or assistance in acquiring necessary special home adaptations is that the veteran have a service-connected disability for compensation purposes.  In the present case, the Veteran is not service connected for any disability for compensation purposes.  He does receive a nonservice-connected pension and there are certain disabilities that are considered with respect to the pension; however, they are considered for pension purposes only.  As such, the Board finds that the Veteran is not entitled to a certificate of eligibility for either assistance in acquiring specially adapted housing or assistance in acquiring necessary special home adaptations.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2015).  Therefore, his claims are denied.  

The Board acknowledges that it is remanding the Veteran's claim for service connection of an acquired psychiatric disorder.  However, even if the Veteran becomes service connected for a psychiatric disorder that is rated as permanently and totally disabling, the disability would not be of the type that would satisfy the eligibility requirements for either assistance in acquiring specially adapted housing or assistance in acquiring necessary special home adaptations.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a respiratory disorder, to include asbestosis as secondary to in-service asbestos exposure, is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the claim for service connection of an acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In a September 2016 correspondence, the Veteran indicated that he was currently an inpatient at the C.C.B.H.  He also stated that he had received treatment for PTSD from S.R.H., G.M.H, M.B.H., and S.B.H., as well as several VA facilities.  The Veteran requested that VA obtain these records.  As such, a remand is necessary to obtain the records from the Veteran's treatment in September 2016 and to obtain any additional private treatment records not currently associated with the Veteran's claims file.  The Board notes that VA treatment records show the Veteran reported being hospitalized for psychiatric treatment in S.R.H. in January 2011, but there are no records from that hospitalization associated with the claims file.

In addition, a December 2010 statement of the case lists as evidence private medical evidence from M.B.H. dated "January 2002 to February 2002 to August 2005."  No records prior to August 2005 are of record.  On remand, the RO should associate the records prior to August 2005 with the claims file or obtain them from M.B.H. if there are not available. 

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board defers a decision on the inextricably intertwined claim for a TDIU until such time as the RO completes the development requested in this remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all private (non-VA) medical care providers who have rendered any treatment to him for a psychiatric disorder.  If signed authorizations are received from the Veteran, obtain all private treatment records that previously have not been obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

To assist in obtaining updated records, it is noted that VA last received medical records from S.R.H.S. in March 2010 covering dates of service through December 2009 (VA treatment records show the Veteran reported being hospitalized for psychiatric treatment in S.R.H.S. in January 2011); from M.B.H. in March 2010 covering dates of service through October 2009 (however, records prior to August 2005 are not associated with the claims file); from C.C.B.H. in August 2012 covering dates of service through January 2010); from G.H.S. in October 2012 covering dates of service through April 2011; and S.B.H.S. in November 2012 covering dates of service through August 2009.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Obtain all VA treatment records that have not been associated with the Veteran's claims file.  

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


